Exhibit 10.2

         
 
  Line of Credit Note
 
       
 
  $ 15,000,000.00  
 
       
 
  Date: August 15, 2006

Promise to Pay. On or before May 31, 2007, for value received, Harris
Interactive Inc. (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A.,
whose address is 1 Chase Square, 9th Floor, Rochester, NY 14643 (the “Bank”) or
order, in lawful money of the United States of America, the sum of Fifteen
Million and 00/100 Dollars ($15,000,000.00) or such lesser outstanding principal
sum as is indicated on Bank records, plus interest as provided below.

Definitions. As used in this Note, the following terms have the following
respective meanings:

“Adjusted LIBOR Rate” means, with respect to a LIBOR Rate Advance for the
relevant Interest Period, the sum of (i) the Applicable Margin plus (ii) the
quotient of (a) the LIBOR Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period.

“Advance” means a LIBOR Rate Advance, a Federal Rate Funds Rate Advance or a
Prime Rate Advance and “Advances” means all LIBOR Rate Advances and all Prime
Rate Advances under this Note.

“Applicable Margin” means with respect to any Prime Rate Advance, 0.00% per
annum with respect to any Federal Funds Rate Advance, 0.75% per annum and with
respect to any LIBOR Rate Advance, 0.75% per annum.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market and (iii) for all other
purposes, a day other than a Saturday, Sunday or any other day on which national
banking associations are authorized to be closed.

“Federal Funds Rate” means the rate per annum equal to the consensus rates at
which reserves are offered by first-class banks to other first-class banks on
such day on overnight Federal funds transactions with members of the Federal
Reserve system arranged by brokers received by the Bank (or if such day is not a
Business Day, the rate on the immediately preceding Business Day). This rate
shall change when and as the Federal Funds Rate changes and the Bank’s
calculation of the Federal Funds Rate shall be conclusive, final and binding on
Borrower in absence of manifest error.

“Federal Funds Rate Advance” means any borrowing under this Note when and to the
extent that its interest rate is determined by reference to the Federal Funds
Rate.

“Interest Period” means, with respect to a LIBOR Rate Advance, a period of one
(1), two (2) or three (3) month(s) commencing on a Business Day selected by the
Borrower pursuant to this Note. Such Interest Period shall end on the day which
corresponds numerically to such date one (1), two (2) or three (3) month(s)
thereafter, as applicable, provided, however, that if there is no such
numerically corresponding day in such first, second or third succeeding
month(s), as applicable, such Interest Period shall end on the last Business Day
of such first, second or third succeeding month(s), as applicable. If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“LIBOR Rate” means with respect to any LIBOR Rate Advance for any Interest
Period, the interest rate determined by the Bank by reference to Page 3756 of
the Moneyline Telerate Service (“MTS”) (or on any successor or substitute page
of the MTS, or any successor to or substitute for the MTS, providing rate
quotations comparable to those currently provided on Page 3756 of the MTS, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) to
be the rate at approximately 11:00 a.m. London time, two Business Days prior to
the commencement of the Interest Period for the offering by the Bank’s London
office, of dollar deposits in an amount comparable to such LIBOR Rate Advance
with a maturity equal to such Interest Period. If no LIBOR Rate is available to
the Bank, the applicable LIBOR Rate for the relevant Interest Period shall
instead be the rate determined by the Bank to be the rate at which the Bank
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two Business Days
prior to the first day of such Interest Period, in the approximate amount of the
principal amount outstanding on such date and having a maturity equal to such
Interest Period.

“LIBOR Rate Advance” means any borrowing under this Note when and to the extent
that its interest rate is determined by reference to the Adjusted LIBOR Rate.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries [taken as a whole], (b) the ability of the
Borrower to perform any of its obligations under the Related Documents to which
it is a party, or (c) the rights of or benefits available to the Bank
thereunder.

“Prime Rate” means the rate of interest per annum announced from time to time by
the Bank as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK’S
LOWEST RATE.

“Prime Rate Advance” means any Advance under this Note when and to the extent
that its interest rate is determined by reference to the Prime Rate.

“Principal Payment Date” is defined in the paragraph entitled “Principal
Payments” below.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.

Interest Rates. The Advance(s) evidenced by this Note may be drawn down and
remain outstanding as up to five (5) LIBOR Rate Advances, Federal Funds Rate
Advances and/or a Prime Rate Advances. The Borrower shall pay interest to the
Bank on the outstanding and unpaid principal amount of each Prime Rate Advance
at the Prime Rate plus the Applicable Margin, of each Federal Funds Rate Advance
at the Federal Funds Rate plus the Applicable Margin and each LIBOR Rate Advance
at the Adjusted LIBOR Rate. Interest shall be calculated on the basis of the
actual number of days elapsed in a year of 360 days. In no event shall the
interest rate applicable to any Advance exceed the maximum rate allowed by law.
Any interest payment which would for any reason be deemed unlawful under
applicable law shall be applied to principal.

Bank Records. The Bank shall, in the ordinary course of business, make notations
in its records of the date, amount, interest rate and Interest Period of each
Advance hereunder, the amount of each payment on the Advances, and other
information. Such records shall, in the absence of manifest error, be conclusive
as to the outstanding principal balance of and interest rate or rates applicable
to this Note.

Notice and Manner of Electing Interest Rates on Advances. The Borrower shall
give the Bank written notice (effective upon receipt) of the Borrower’s intent
to draw down an Advance under this Note no later than 2:00 p.m. Eastern time, on
the date of disbursement, if the full amount of the drawn Advance is to be
disbursed as a Prime Rate Advance or a Federal Funds Rate Advance and no later
than 11:00 a.m. Eastern time three (3) Business Days before disbursement, if any
part of such Advance is to be disbursed as a LIBOR Rate Advance. The Borrower’s
notice must specify: (a) the disbursement date, (b) the amount of each Advance,
(c) the type of each Advance (Prime Rate Advance, LIBOR Rate Advance or a
Federal Funds Rate Advance), and (d) for each LIBOR Rate Advance, the duration
of the applicable Interest Period; provided, however, that the Borrower may not
elect an Interest Period ending after the maturity date of this Note. Each LIBOR
Rate Advance shall be in a minimum amount of Five Hundred Thousand and 00/100
Dollars ($500,000.00). All notices under this paragraph are irrevocable. By the
Bank’s close of business on the disbursement date and upon fulfillment of the
conditions set forth herein and in any other of the Related Documents, the Bank
shall disburse the requested Advances in immediately available funds by
crediting the amount of such Advances to the Borrower’s account with the Bank.

Conversion and Renewals. The Borrower may elect from time to time to convert one
type of Advance into another or to renew any Advance by giving the Bank written
notice no later than 2:00 p.m. Eastern time, on the date of the conversion into
or renewal of a Prime Rate Advance or a Federal Funds Rate Advance and
11:00 a.m. Eastern time three (3) Business Days before conversion into or
renewal of a LIBOR Rate Advance, specifying: (a) the renewal or conversion date,
(b) the amount of the Advance to be converted or renewed, (c) in the case of
conversion, the type of Advance to be converted into (Prime Rate Advance, LIBOR
Rate Advance or a Federal Funds Rate Advance), and (d) in the case of renewals
of or conversion into a LIBOR Rate Advance, the applicable Interest Period,
provided that (i) the minimum principal amount of each LIBOR Rate Advance
outstanding after a renewal or conversion shall be Five Hundred Thousand and
00/100 Dollars ($500,000.00); (ii) a LIBOR Rate Advance can only be converted on
the last day of the Interest Period for the Advance; and (iii) the Borrower may
not elect an Interest Period ending after the maturity date of this Note. All
notices given under this paragraph are irrevocable. If the Borrower fails to
give the Bank the notice specified above for the renewal or conversion of a
LIBOR Rate Advance by 11:00 a.m. Eastern time three (3) Business Days before the
end of the Interest Period for that Advance, the Advance shall automatically be
converted to a Prime Rate Advance on the last day of the Interest Period for the
Advance.

Interest Payments. Interest on the Advances shall be paid as follows:

A. For each Prime Rate Advance, on the last day of each month beginning with the
first month following disbursement of the Advance or following conversion of an
Advance into a Prime Rate Advance, and at the maturity or conversion of the
Advance into a LIBOR Rate Advance;

B. For each Federal Funds Rate Advance, on the last day of each month beginning
with the first month following disbursement of the Advance or following
conversion of an Advance into a Federal Funds Rate Advance, and at the maturity
or conversion of the Advance into a LIBOR Rate Advance;

C. For each LIBOR Rate Advance, on the last day of the Interest Period for the
Advance and, if the Interest Period is longer than three months, at three-month
intervals beginning with the day three months from the date the Advance is
disbursed.

Principal Payments. All outstanding principal and interest is due and payable in
full on May 31, 2007, which is defined herein as the “Principal Payment Date”.

Default Rate of Interest. After a default has occurred under this Note, whether
or not the Bank elects to accelerate the maturity of this Note because of such
default, all Advances outstanding under this Note, including all LIBOR Rate
Advances, shall bear interest at a per annum rate equal to the Prime Rate, plus
the Applicable Margin for a Prime Rate Advance, plus three percent (3.00%) from
the date the Bank elects to impose such rate. Imposition of this rate shall not
affect any limitations contained in this Note on the Borrower’s right to repay
principal on any LIBOR Rate Advance before the expiration of the Interest Period
for that Advance.

Prepayment. The Borrower may prepay all or any part of any Prime Rate Advance or
Federal Funds Rate Advance at any time without premium or penalty. The Borrower
may prepay any LIBOR Rate Advance only at the end of an Interest Period.

Funding Loss Indemnification. Upon the Bank’s request, the Borrower shall pay
the Bank amounts sufficient (in the Bank’s reasonable opinion) to compensate it
for any loss, cost, or expense incurred as a result of:

A. Any payment of a LIBOR Rate Advance on a date other than the last day of the
Interest Period for the Advance, including, without limitation, acceleration of
the Advances by the Bank pursuant to this Note or the Related Documents; or

B. Any failure by the Borrower to borrow or renew a LIBOR Rate Advance on the
date specified in the relevant notice from the Borrower to the Bank.

Additional Costs. If any applicable domestic or foreign law, treaty, government
rule or regulation now or later in effect (whether or not it now applies to the
Bank) or the interpretation or administration thereof by a governmental
authority charged with such interpretation or administration, or compliance by
the Bank with any guideline, request or directive of such an authority (whether
or not having the force of law), shall (a) affect the basis of taxation of
payments to the Bank of any amounts payable by the Borrower under this Note or
the Related Documents (other than taxes imposed on the overall net income of the
Bank by the jurisdiction or by any political subdivision or taxing authority of
the jurisdiction in which the Bank has its principal office), or (b) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by
the Bank, or (c) impose any other condition with respect to this Note or the
Related Documents and the result of any of the foregoing is to increase the cost
to the Bank of maintaining any LIBOR Rate Advance or to reduce the amount of any
sum receivable by the Bank on such an Advance, or (d) affect the amount of
capital required or expected to be maintained by the Bank (or any corporation
controlling the Bank) and the Bank determines that the amount of such capital is
increased by or based upon the existence of the Bank’s obligations under this
Note or the Related Documents and the increase has the effect of reducing the
rate of return on the Bank’s (or its controlling corporation’s) capital as a
consequence of the obligations under this Note or the Related Documents to a
level below that which the Bank (or its controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy) by an amount deemed by the Bank to be material,
then the Borrower shall pay to the Bank, from time to time, upon request by the
Bank, additional amounts sufficient to compensate the Bank for the increased
cost or reduced sum receivable. Whenever the Bank shall learn of circumstances
described in this section which are likely to result in additional costs to the
Borrower, the Bank shall give prompt written notice to the Borrower of the basis
for and the estimated amount of any such anticipated additional costs. A
statement as to the amount of the increased cost or reduced sum receivable,
prepared in good faith and in reasonable detail by the Bank and submitted by the
Bank to the Borrower, shall be conclusive and binding for all purposes absent
manifest error in computation.

Illegality. If any applicable domestic or foreign law, treaty, rule or
regulation now or later in effect (whether or not it now applies to the Bank) or
the interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the LIBOR Rate Advances, then, upon notice to the Borrower by the Bank, the
outstanding principal amount of the LIBOR Rate Advances, together with accrued
interest and any other amounts payable to the Bank under this Note or the
Related Documents on account of the LIBOR Rate Advances shall be repaid (a)
immediately upon the Bank’s demand if such change or compliance with such
requests, in the Bank’s judgment, requires immediate repayment, or (b) at the
expiration of the last Interest Period to expire before the effective date of
any such change or request provided, however, that subject to the terms and
conditions of this Note and the Related Documents the Borrower shall be entitled
to simultaneously replace the entire outstanding balance of any LIBOR Rate
Advance repaid in accordance with this section with a Prime Rate Advance in the
same amount.

Inability to Determine Interest Rate. If the Bank determines that (a) quotations
of interest rates for the relevant deposits referred to in the definition of
Adjusted LIBOR Rate are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining the interest rate on a LIBOR
Rate Advance as provided in this Note, or (b) the relevant interest rates
referred to in the definition of Adjusted LIBOR Rate do not accurately cover the
cost to the Bank of making or maintaining LIBOR Rate Advances, then the Bank
shall forthwith give notice of such circumstances to the Borrower, whereupon
(i) the obligation of the Bank to make LIBOR Rate Advances shall be suspended
until the Bank notifies the Borrower that the circumstances giving rise to the
suspension no longer exists, and (ii) the Borrower shall repay in full the then
outstanding principal amount of each LIBOR Rate Advance, together with accrued
interest, on the last day of the then current Interest Period applicable to the
Advance, provided, however, that, subject to the terms and conditions of this
Note and the Related Documents, the Borrower shall be entitled to simultaneously
replace the entire outstanding balance of any LIBOR Rate Advance repaid in
accordance with this section with a Prime Rate Advance in the same amount.

Obligations Due on Non-Business Day. Whenever any payment under this Note
becomes due and payable on a day that is not a Business Day, if no default then
exists under this Note, the maturity of the payment shall be extended to the
next succeeding Business Day, except, in the case of a LIBOR Rate Advance, if
the result of the extension would be to extend the payment into another calendar
month, the payment must be made on the immediately preceding Business Day.

Matters Regarding Payment. The Borrower will pay the Bank at the Bank’s address
shown above or at such other place as the Bank may designate. Payments shall be
allocated among principal, interest and fees at the discretion of the Bank
unless otherwise agreed or required by applicable law. Acceptance by the Bank of
any payment which is less than the payment due at the time shall not constitute
a waiver of the Bank’s right to receive payment in full at that time or any
other time.

Business Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose.

Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest of
maturity, the occurrence of any default, or the occurrence of any event that
would constitute a default but for the giving of notice or the lapse of time or
both until the end of any grace or cure period, the Borrower may borrow, pay
down and reborrow under this Note subject to the terms of the Related Documents.

Liabilities. The term “Liabilities” in this Note means all debts, obligations,
and liabilities of every kind and character of the Borrower, whether individual,
joint and several, contingent or otherwise, now or hereafter existing in favor
of the Bank, including without limitation, all liabilities, interest, costs and
fees, arising under or from any note, open account, overdraft, credit card,
lease, letter of credit application, endorsement, surety agreement, guaranty,
Rate Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. The term “Rate Management Transaction” in this Note means
any transaction (including an agreement with respect thereto) that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or
any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

Related Documents. The term “Related Documents” in this Note means this Note,
all loan agreements, credit agreements, reimbursement agreements, and any other
instrument or document executed in connection with this Note or in connection
with any of the Liabilities.

Bank’s Right of Setoff. The Borrower grants to the Bank a security interest in
the Accounts, and the Bank is authorized to setoff and apply, all Accounts,
Securities and Other Property, and Bank Debt against any and all Liabilities of
the Borrower. This right of setoff may be exercised at any time and from time to
time, and without prior notice to the Borrower. This security interest in the
Accounts and right of setoff may be enforced or exercised by the Bank regardless
of whether or not the Bank has made any demand under this paragraph or whether
the Liabilities are contingent, matured, or unmatured. Any delay, neglect or
conduct by the Bank in exercising its rights under this paragraph will not be a
waiver of the right to exercise this right of setoff or enforce this security
interest in the Accounts. The rights of the Bank under this paragraph are in
addition to other rights the Bank may have in the Related Documents or by law.
In this paragraph: (a) the term “Accounts” means any and all deposit accounts
and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Accounts held
jointly with another, but excluding any IRA or Keogh Account, or any trust
Account in which a security interest would be prohibited by law); (b) the term
“Securities and Other Property” means any and all financial assets, securities
entitlements, securities accounts, investment property and other personal
property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. and their respective subsidiaries and affiliates (other
than property held by the Bank in a fiduciary capacity); and (c) the term “Bank
Debt” means all indebtedness at any time owing by the Bank, to or for the credit
or account of the Borrower and any claim of the Borrower (whether individual,
joint and several or otherwise) against the Bank now or hereafter existing.

Representations by Borrower. Borrower represents and warrants that each of the
following is and will remain true and correct until the later of maturity or the
date on which all Liabilities evidenced by this Note are paid in full: (a) the
execution and delivery of this Note and the performance of the obligations it
imposes do not violate any law, conflict with any agreement by which it is
bound, or require the consent or approval of any governmental authority or other
third party; (b) this Note is a valid and binding agreement of the Borrower,
enforceable according to its terms; (c) all balance sheets, profit and loss
statements, other financial statements and applications for credit furnished to
the Bank in connection with the Liabilities are accurate and fairly reflect the
financial condition of the organizations and persons to which they apply on
their effective dates, including contingent liabilities of every type, which
financial condition has not materially and adversely changed since those dates;
and, if the Borrower is not a natural person (i) it is duly organized, and
validly existing under the laws of the state where it is organized and is in
good standing in each state where it is doing business; and (ii) the execution
and delivery of this Note and the performance of the obligations it imposes
(A) are within its powers and have been duly authorized by all necessary action
of its governing body, and (B) do not contravene the terms of its articles of
incorporation or organization, its by-laws, regulations or any partnership,
operating or other agreement governing its organization and affairs.

Events of Default/Acceleration. If any of the following events occurs this Note
shall become due immediately, without notice, at the Bank’s option:



1.   The Borrower fails to pay (i) when due any principal amount payable under
this Note, under any of the Liabilities, or under any agreement or instrument
evidencing debt to any creditor or (ii) any interest due hereunder when due and
such failure shall continue unremedied for a period of three Business Days.



2.   The Borrower (a) fails to observe or perform or otherwise violates any
other term, covenant, condition, or agreement of any of the Related Documents
and such failure continues unremedied for a period of 10 days after the earlier
of the Borrower knowledge of such breach or notice thereof from the Bank;
(b) makes any materially incorrect or misleading representation, warranty, or
certificate to the Bank; (c) makes any materially incorrect or misleading
representation in any financial statement or other information delivered to the
Bank; or (d) defaults under the terms of any agreement or instrument relating to
any debt for borrowed money (other than the debt evidenced by this Note) and the
effect of such default will have a Material Adverse Effect.



3.   In the event (a) there is a default under the terms of any Related
Document, or (b) the Borrower fails to comply with, or pay, or perform under any
agreement, now or hereafter in effect, between the Borrower and JPMorgan Chase &
Co., or any of its subsidiaries or affiliates or their successors after any
applicable grace and cure period.



4.   A “reportable event” (as defined in the Employee Retirement Income Security
Act of 1974 as amended) occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of the Borrower or any
affiliate of the Borrower .



5.   The Borrower becomes insolvent or unable to pay its debts as they become
due.



6.   The Borrower (a) makes an assignment for the benefit of creditors;
(b) consents to the appointment of a custodian, receiver, or trustee for itself
or for a substantial part of its assets; or (c) commences any proceeding under
any bankruptcy, reorganization, liquidation, insolvency or similar laws of any
jurisdiction.



7.   A custodian, receiver, or trustee is appointed for the Borrower or for a
substantial part of its assets.



8.   Proceedings are commenced against the Borrower under any bankruptcy,
reorganization, liquidation, or similar laws of any jurisdiction, and they
remain undismissed for forty-five (45) days after commencement; or the Borrower
consents to the commencement of those proceedings.



9.   Any judgment in an amount in excess of $1,000,000 is entered against the
Borrower , or any attachment, levy, or garnishment is issued against any
property of the Borrower , and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed.



10.   The Borrower , without the Bank’s written consent (a) is dissolved,
(b) merges or consolidates with any third party and is not the surviving entity,
(c) leases, sells or otherwise conveys a material part of its assets or business
outside the ordinary course of its business which sale could have a Material
Adverse Effect, or (d) agrees to do any of the foregoing (notwithstanding the
foregoing, any subsidiary may merge or consolidate with any other subsidiary, or
with the Borrower, so long as the Borrower is the survivor).



11.   Any material adverse change occurs in the business, assets, affairs,
prospects or consolidated financial condition of the Borrower.

Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement. The Bank is authorized to cause all or any part of the
Collateral to be transferred to or registered in its name or in the name of any
other person or business entity, with or without designating the capacity of
that nominee. Without limiting any other available remedy, the Borrower is
liable for any deficiency remaining after disposition of any Collateral. The
Borrower is liable to the Bank for all reasonable costs and expenses of every
kind incurred (or charged by internal allocation) in connection with the
negotiation, preparation, execution, filing, recording, modification,
supplementing and waiver of this Note or the Related Documents and the making,
servicing and collection of this Note or the Related Documents and any other
amounts owed under this Note or the Related Documents, including without
limitation reasonable attorneys’ fees and court costs. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding.

Waivers. Any party liable on this Note waives (a) to the extent permitted by
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended; (b) any right to receive notice of the following matters before
the Bank enforces any of its rights: (i) the Bank’s acceptance of this Note,
(ii) any credit that the Bank extends to the Borrower, (iii) the Borrower’s
default, (iv) any demand, diligence, presentment, dishonor and protest, or
(v) any action that the Bank takes regarding the Borrower, anyone else, any
Collateral, or any of the Liabilities, that it might be entitled to by law or
under any other agreement; (c) any right to require the Bank to proceed against
the Borrower, any other obligor or guarantor of the Liabilities, or any
Collateral, or pursue any remedy in the Bank’s power to pursue; (d) any defense
based on any claim that any endorser or other parties’ obligations exceed or are
more burdensome than those of the Borrower; (e) the benefit of any statute of
limitations affecting liability of any endorser or other party liable hereunder
or the enforcement hereof; (f) any defense arising by reason of any disability
or other defense of the Borrower or by reason of the cessation from any cause
whatsoever (other than payment in full) of the obligation of the Borrower for
the Liabilities; and (g) any defense based on or arising out of any defense that
the Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Any party liable on this Note consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of the Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any person who may be liable for
the payment of this Note. The Bank may waive or delay enforcing any of its
rights without losing them. Any waiver affects only the specific terms and time
period stated in the waiver. No modification or waiver of any provision of this
Note is effective unless it is in writing and signed by the party against whom
it is being enforced.

Cooperation. The Borrower agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank’s collateral free and clear of all liens.

Rights of Subrogation. Any party liable on this Note waives and agrees not to
enforce any rights of subrogation, contribution or indemnification that it may
have against the Borrower, any person liable on the Liabilities, or the
Collateral, until the Borrower and such party liable on this Note have fully
performed all their obligations to the Bank, even if those obligations are not
covered by this Note.

Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities evidenced by this Note,
and all or any part of the payment or transfer is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be
transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other entity, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a “Preferential
Payment”), then this Note shall continue to be effective or shall be reinstated,
as the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of this Note, or whether the Note has
been marked paid, released or canceled, or returned to the Borrower and, to the
extent of the payment, repayment or other transfer by the Bank, the Liabilities
or part intended to be satisfied by the Preferential Payment shall be revived
and continued in full force and effect as if the Preferential Payment had not
been made.

Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of New York (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Bank in
any state or federal court located in the State of New York, as the Bank in its
sole discretion may elect. By the execution and delivery of this Note, the
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of New York is not a convenient
forum or the proper venue for any such suit, action or proceeding.

Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note. This Note is issued pursuant and entitled to the benefits of that
certain Credit Agreement by and between the Borrower and the Bank, dated June
     , 2006, and all replacements thereof (the “Credit Agreement”) to which
reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made and is to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Section headings are for convenience of reference only and do not
affect the interpretation of this Note. Any notices and demands under or related
to this document shall be in writing and delivered to the intended party at its
address stated herein, and if to the Bank, at its main office if no other
address of the Bank is specified herein, by one of the following means: (a) by
hand, (b) by a nationally recognized overnight courier service, or (c) by
certified mail, postage prepaid, with return receipt requested. Notice shall be
deemed given: (a) upon receipt if delivered by hand, (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service, or (c) on
the third Delivery Day after the notice is deposited in the mail. “Delivery Day”
means a day other than a Saturday, a Sunday, or any other day on which national
banking associations are authorized to be closed. Any party may change its
address for purposes of the receipt of notices and demands by giving notice of
such change in the manner provided in this provision. This Note and any Related
Documents embody the entire agreement between the Borrower and the Bank
regarding the terms of the loan evidenced by this Note and supercede all oral
statements and prior writings relating to that loan. If any provision of this
Note cannot be enforced, the remaining portions of this Note shall continue in
effect. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
this Note or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Bank.

Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower’s identity as may be requested by Bank at any
time to enable Bank to verify Borrower’s identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.

USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower’s name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower’s driver’s license or other identifying documents, and if Borrower
is not an individual to see Borrower’s legal organizational documents or other
identifying documents.

WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

THIS SPACE HAS BEEN INTENTIONALLY LEFT BLANK

1

JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.

                     
 
      Borrower:  
 
 

 
                    Address:   135 Corporate Woods   Harris Interactive Inc.
       
 
                   
 
  Rochester, NY 14623  
 
 
 

 
                            By:   /s/ Jennifer H. Thomas Assistant Corporate

 
                   
 
          Secretary  
 

 
                                 

 
                   
 
          Authorized Signer       Title
 
                   
 
      Date Signed:       August 15, 2006  

 
                 

 
                   

2